Order, Supreme Court, New York County (Walter B. Tolub, J.), entered August 6, 2004, which, to the extent appealed from as limited by the briefs, dismissed count one of the complaint, pursuant to CFLR 3211 (a) (7), for failure to state a cause of action, unanimously affirmed, without costs.
While it is true that in considering a motion to dismiss brought pursuant to CFLR 3211 (a) (7), the court must presume the facts pleaded to be true and must accord them every favorable inference (Cron v Hargro Fabrics, 91 NY2d 362, 366 [1998]; Hispanic AIDS Forum v Estate of Bruno, 16 AD3d 294, 295 [2005]), factual allegations that do not set forth a viable cause of action, or that consist of bare legal conclusions, are not entitled to such consideration (Skillgames, LLC v Brody, 1 AD3d 247, 250 [2003]; Caniglia v Chicago Tribune-N.Y. News Syndicate, 204 AD2d 233 [1994]).
In this matter, we agree with the motion court that plaintiffs allegations do not fall within the ambit of the statute and, therefore, fail to state a cause of action. Concur—Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.